FILED
                            NOT FOR PUBLICATION
                                                                               APR 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YANG XIANG,                                      No.   20-70507

              Petitioner,                        Agency No. A205-752-951

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 15, 2021**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Yang Xiang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (BIA) denial of his motion to reopen his removal

proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s order denying a motion to reopen for abuse of discretion, INS v. Abudu, 485

U.S. 94, 107 (1988), and the factual findings underlying the BIA’s decision for

substantial evidence, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

we deny the petition.

      1.     The parties do not dispute that Xiang’s motion to reopen was

untimely. 8 U.S.C. § 1229a(c)(7). The 90-day time limit does not apply if a

motion to reopen is “based on changed country conditions arising in the . . .

country to which removal has been ordered, if such evidence is material and was

not available and would not have been discovered or presented at the previous

proceeding.” Id. § 1229a(c)(7)(C)(ii).

      The BIA did not abuse its discretion by concluding Xiang was not entitled to

reopen his proceedings based on his argument that conditions for Christians in

China have materially changed since 2015. The BIA properly concluded that

Xiang did not introduce evidence of materially changed country conditions for the

vast majority of Christians in China. Xiang offered evidence at his first merits

hearing that, as early as 2015, free religious practice was heavily constrained in

China. The record does not compel a contrary conclusion.

      2.     Substantial evidence also supported the BIA’s determination that

Xiang could not establish prima facie eligibility for asylum even if he were able to


                                          2
show materially changed country conditions. See Agonafer v. Sessions, 859 F.3d

1198, 1204 (9th Cir. 2017). To establish prima facie eligibility for asylum, an

applicant must show that he is “unable or unwilling” to return to his country of

origin “because of persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42).

      The BIA properly concluded Xiang’s 2016 Bible study certificate and

baptismal certificate were not new evidence that post-dated his second merits

hearing in April 2017, and declined to consider them on that basis. See Agonafer,

859 F.3d at 1204. Xiang argues that the BIA was required to decide he was a

practicing Christian in China, but the IJ discredited his testimony that he would be

persecuted on account of his Christian faith due to the adverse credibility

determination. Xiang also points to more recent declarations from him and a

pastor who vouched that he was a practicing Christian at the time of his first

application and continues to be, but this evidence only verifies that he attended

religious services for a brief period of time after he arrived in the United States.

Even assuming Xiang is a practicing Christian, he failed to show that he faces a

particularized threat of persecution on account of his religion if he returns to

China. He argues that he is “on the radar” of the Chinese government, but admits


                                           3
this is because the Chinese government issued a warrant for his arrest, not because

of his religion.

       3.      Xiang argues in passing that his new evidence also supports prima

facie eligibility for relief pursuant to the Convention Against Torture. The

evidence Xiang offers is largely cumulative of the evidence he submitted at his

first merits hearing. Further, Xiang does not explain why his generalized evidence

of prison conditions in China demonstrates it is more likely than not he will be

tortured by government officials or with government acquiescence. See

Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1059 (9th Cir. 2006) (citing 8 C.F.R.

§ 208.18(a)(1)).1

PETITION FOR REVIEW DENIED.




       1
           Xiang’s motion for a stay of removal (ECF 3) is denied as moot.
                                           4